Case: 16-60656      Document: 00514167041         Page: 1    Date Filed: 09/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-60656
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      September 22, 2017
                                                                           Lyle W. Cayce
KAREN AMAYA-BRIONES,                                                            Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 285 394


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Karen Amaya-Briones, a native and citizen of Honduras, petitions this
court to review the decision of the Board of Immigration Appeals (BIA) denying
her second motion to reopen in absentia removal proceedings. She argues that
the immigration judge (IJ) erred by determining that her motion, which was
based on changed country conditions, was barred by time and number




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60656     Document: 00514167041      Page: 2   Date Filed: 09/22/2017


                                   No. 16-60656

limitations. She also argues that she has made a prima facie showing of
eligibility for relief from removal.
      This court reviews the BIA’s order and will consider the IJ’s underlying
decision if it influenced the BIA’s determination. Gomez-Palacios v. Holder,
560 F.3d 354, 358 (5th Cir. 2009). Here, the BIA affirmed the IJ’s decision but
provided independent reasons for that decision. In so doing, the BIA treated
Amaya-Briones’s second motion to reopen as a motion based on changed
country conditions. Thus, this court will not review the IJ’s treatment of the
motion. See Gomez-Palacios, 560 F.3d at 358.
      The BIA determined, inter alia, that Amaya-Briones failed to establish
changed country conditions in Honduras since the time of her removal. None
of the evidence submitted by Amaya-Briones provided any meaningful
comparison between relevant conditions in Honduras in 2004 and 2015. See
Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016); Panjwani v.
Gonzales, 401 F.3d 626, 632 (5th Cir. 2005). Thus, the BIA did not abuse its
discretion in denying the motion to reopen. See Ramos-Lopez, 823 F.3d at
1026; Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014). We
therefore do not reach Amaya-Briones’s argument that she established prima
facie eligibility for relief from removal.
      Amaya-Briones’s petition for review is DENIED.




                                         2